DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/18/2021 wherein claims 1-7 have been amended and claims 9-12 have been added.
Claims 1-7 and 9-12 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 12/23/2021 regarding the rejection of claims 1 and 3 made by the Examiner under 35 USC over Kite et al. (US 2004/0110841) in view of Kelley III et al. (US 2010/0318040) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/2/2021.
Applicants arguments filed 12/23/2021 regarding the rejection of claims 2, 4-7 and 9-11 made by the Examiner under 35 USC over Kite et al. (US 2004/0110841) in view of Kelley III et al. (US 2010/0318040), further in view of Appelt et al. (US 2016/0243287) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/2/2021. 
In regards to the 103 rejections, Applicant asserts the following:
A) Kite’s data results in an FIC of 0.21 which does not demonstrate synergy.  
In response to A, contrary to Applicant’s assertion, Emery Pharma (see Emery Pharma: Antimicrobial Synergy, https://emerypharma.com/biology/antimicrobial-synergy-study-checkerboard-assay/)  is provided as evidence that antimicrobial compositions with an FIC value less than 0.5 is indicative of synergy. Thus, Kite’s composition, even according to Applicant’s 
Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kite et al. (US 2004/0110841) in view of Kelley III et al. (US 2010/0318040; of record).
Kite provides antiseptic compositions for use as a flush for catheters (“lock-flush”) (see [0008]) (see instant claim 12) wherein the catheter lock-flush composition comprises at least one sodium salt of EDTA (see claim 2) in the amount of at least 2% (e.g. 4%) (see claims 5 and 8) (see instant claim 1). The composition is to also comprise ethanol in an amount of 0.5-10% (see claim 7 and [0053]). Kite’s catheter lock-flush composition is to have a pH of at least 8 (see claim [0047).  It’s noted that this pH value overlaps with the claimed pH of 7.5±0.5. See MPEP 2144.05(I). The composition is substantially free from compositions having antimicrobial and/or anti-fungal activity (see claim 22). 
Kite fails
Kelley is directed to catheter locking solutions having antimicrobial activity.  The solution is to comprise a viscosifying agent such as mannitol in an amount of between 0.001-99.99% by weight of the composition (see [0019] and [0042]) with 6% being specifically used by the examples (see [0071]).   It is taught that the viscosity of the solution should mimic that of blood such that the lock solution is prevented from aspirating from the catheter lumen into the surrounding blood environment (see [0071]). Thus, it would have been obvious to modify Kite such that Kite’s composition comprised a viscosifying agent to increase the viscosity of Kite’s lock solution. See MPEP 2143(I)(C). 
While Kelley obviates the generic range of 0.1-10% by weight, Kelley fails to specifically teach an amount of 0.73% by weight of mannitol. Regardless, one would have been motivated to modify the amount of mannitol (viscosifying agent) in the composition of Kite so as to identify a viscosity that would prevent the solution from aspirating into the blood environment. Accordingly, such a concentration is considered obvious as differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 2, 4-7 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kite et al. (US 2004/0110841) in view of Kelley III et al. (US 2010/0318040; of record) as applied to claims 1, 3 and 12 above, and further in view of Appelt et al. (US 2016/0243287; of record).
Kite fails to teach ethanol (specifically) as being present in an amount of 12.5% (or 25%).
Appelt, like Kite, teaches a catheter disinfecting formulation, the formulation comprising EDTA in an amount of 1% and ethanol in an amount up to 25% v/v/ wherein the composition has a pH of 7.4 (see [0032]). Examples of Appelt teach that ethanol may be added to the composition in an amount of 19% by weight (see Table 3).  Thus, as Kite teaches using ethanol in an amount of 10% and Appelt teaches using ethanol up to 25% by weight, it would have been obvious to work within these values, essentially creating a new range, and identify concentration of ethanol capable of providing antimicrobial activity for when used as a catheter lock-flush. See MPEP 2144.05(I). If such a manipulation resulted in finding that a concentration of 12.5% or 25% yielded success, then such would have been the product of ordinary skill and common sense.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611